             Case 1:17-cv-02192-JGK Document 248 Filed 02/09/21 Page 1 of 2




                                                                                              SETH E. SPITZER
                                                                                                     (212) 294-5375
                                                                                              SSpitzer@winston.com
February 9, 2021


VIA ECF

Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Holden, et al. v. The Port Authority of New York and New Jersey, et al., 1:17-cv-02192-JGK

Dear Judge Koeltl:

Pursuant to the Court’s instruction during the February 5, 2021 hearing before Your Honor, the Parties in
the above-captioned action have met and conferred in an effort to mutually agree upon a procedure for the
revision of the expert reports of Mr. Michael Coan for Defendants and Dr. Jason Pierceson for Plaintiffs,
to make consistent with Your Honor’s ruling on the Parties’ motions in limine.

The parties are in agreement that each will serve revised expert reports on February 26, 2021. After this
exchange of revised expert reports, in an effort to avoid burdening the Court with additional motion practice
the Parties will meet and confer to discuss any remaining concerns. If the Parties are unable to resolve
these concerns, the Parties agree that they will file motions with respect to the content of the revised expert
reports in accordance with the agreed upon briefing schedule described below:

                                Proposed Motions in Limine Briefing Schedule
                            Opening Briefs             March 19, 2021
                            Opposition Briefs          April 2, 2021
                            Reply Briefs               April 9, 2021

The Parties respectfully request that the Court to grant this joint request. Thank you for your continued
attention to this matter.



                                                                      Respectfully submitted,

                                                                      /s/ Seth E. Spitzer
                                                                      Seth E. Spitzer
           Case 1:17-cv-02192-JGK Document 248 Filed 02/09/21 Page 2 of 2


                                                                      February 9, 2021
                                                                                Page 2



cc:   Kathleen Gill Miller, Esq.
      Thomas Robert Brophy, Esq.
      Law Office of James M. Begley
      150 Greenwich Street, 24th Floor
      New York, NY 10007
      kmiller@panynj.gov
      tbrophy@paynj.gov
      Via ECF

      Marlen Bodden
      Legal Aid Society
      Special Litigation Unit
      199 Water Street, 6th Floor
      New York, NY 10038
      Via ECF
